Citation Nr: 1123420	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  08-01 704	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Whether new and material evidence has been presented to reopen the claim of service connection for bipolar disorder with depression.

2.  Entitlement to service connection for posttraumatic stress disorder.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1966 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2006, of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

According to the records of the Social Security Administration, the Veteran died in January 2011, while his appeal before the Board was pending.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted as proof of death.  38 C.F.R. § 3.211(g).

According to the records of the Social Security Administration, a Federal agency, the Veteran died in January 2011, while his appeal before the Board was pending on whether new and material evidence has been presented to reopen the claim of service connection for bipolar disorder with depression and on the claim of service connection for posttraumatic stress disorder. 

In the absence of evidence to the contrary, the Veteran died during the pendency of the appeal.  As a matter of law, the appeal must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302; Landicho v. Brown, 7 Vet. App. 42, 53- 54 (1994).

The Board's dismissal of the appeal does not affect the right of an eligible person to file the request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans Benefits Improvements Act of 2008, Pub. L. No.110- 3889, § 212, 112 Stat. 4145, 4151 (2009) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or as of October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under § 5121(a).  

The Secretary of VA will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to death of the claimant should file a request for substitution with the VA Regional Office from which the claim originated (listed on the first page of this decision).

ORDER

The appeal of whether new and material evidence has been presented to reopen the claim of service connection for bipolar disorder with depression and of the claim of service connection for posttraumatic stress disorder is dismissed.



		
George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


